 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 THOMAS BRAND,                                              Case No.: 3:17-cv-00043-MMD-WGC

 4          Plaintiff                                                     Order

 5 v.                                                                 Re: ECF No. 158

 6 JAMES "GREG" COX, et. al.,

 7          Defendants

 8

 9         Plaintiff has filed a Motion to Stay Summary Judgment Pursuant to Federal Rule of Civil

10 Procedure 56(d)(2). (ECF No. 158.)

11         Plaintiff's motion is GRANTED IN PART. Plaintiff's obligation to file a response to the

12 pending motion for summary judgment, and consequently Defendants' obligation to file a reply

13 brief, is stayed until the court resolves Plaintiff's Rule 56(d) motion. The motion should be

14 briefed according with the schedule under the Local Rules, and the court will set the matter for a

15 hearing, if necessary, once the matter is fully briefed.

16 IT IS SO ORDERED.

17 Dated: December 5, 2019

18                                                              _________________________________
                                                                William G. Cobb
19                                                              United States Magistrate Judge

20

21

22

23
